



COURT OF APPEAL FOR ONTARIO

CITATION: Abi-Mansour v. Ontario College of Teachers, 2016
    ONCA 928

DATE: 20161208

DOCKET: M46824 (M46021)

Sharpe, Pepall and Hourigan JJ.A.

BETWEEN

Paul Abi-Mansour

Appellant (Moving Party)

and

Ontario College of Teachers

Respondent (Responding Party)

Paul Abi-Mansour, in person

Christine Lalonde, for the responding party

Heard and released orally: December 2, 2016

ENDORSEMENT

[1]

The appellant moves before this panel to review the order of Gillese
    J.A. refusing to restore his motion to review an order of Feldman J.A. refusing
    to extend the time for a motion for leave to appeal from the Divisional Court.

[2]

The appellants motion to review the order of Feldman J.A was dismissed
    by the Registrar when the appellant failed to file the required material on
    time in compliance with the rules.

[3]

There is no merit to this motion. It is the latest in a series of
    frivolous and meritless interlocutory motions. The appellant has provided no
    reasonable explanation for his lengthy delays at various stages of this
    proceeding and there is no merit to his underlying request for leave to appeal
    from the decision of the Divisional Court.

[4]

The motion is dismissed.

[5]

Costs to the respondent in the amount of $1500, inclusive of
    disbursements and applicable taxes.

Robert J. Sharpe
    J.A.

S.E. Pepall J.A.

C.W. Hourigan
    J.A.


